NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
ILLUMINA, INC.,
Plaintiff-Appellant,
V.
AFFYMETRIX, INC.,
Defen,dan,t-Appellee.
2011-1145, -1146
Appeals from the United States District Court for the
Western District of Wisconsin in consolidated case nos.
09-CV-0277 and 09-CV-0665, Senior Judge Barbara B.
Crabb. .
ON MOTION
ORDER
I11umina, Inc. moves for leave to seek correction of the
judgments in these consolidated cases pursuant to Fed-
era1 Ru1e of Civil Procedure 60(a).
Upon consideration thereof,
IT IS ORDERED THATI
The motion is granted

1LLUM1NA v. AFFYMETR1x 2
FOR THE CoURT
 1 7  lsi Jan Horba1y
Date J an Horbaly
C1erk
cc: Jeffrey N. Costakos, Esq.
R0n E. Shulman, Esq.
s21
Fli.£D
us cover one mt
11-us FEoEm1_ riifeAci`fn
HAR 172U11
JAN|'lDRBAL¥
CLEH(